Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings were received on 3/8/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2,6,10-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharaat et al (US Publication No.: 20190037267).
Claim 1, Gharaat et al discloses
presenting, by a media presentation device, media content (Paragraph 118 discloses advertising on television. Fig. 1 shows a media presentation device. Paragraph 52 discloses the media device A can be a receiver and a television set.); 
	determining, by the media presentation device, that, during the presenting of the media content, a user of the media presentation device uttered the determined voice command (Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Paragraph 62 discloses the media device (Fig. 1, label 100) receives an audio input from a user.); and
	responsive to making the determination, performing, by the media presentation device, an action to facilitate the user purchasing of a good or service associated with the media content. (Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Fig. 8, label 808 performs the action of the user request.).
Claim 2, Gharaat et al discloses
	wherein the media content comprises a media content segment selected from the group consisting of a television advertisement segment and a television program segment (Paragraph 25 discloses frames of the media content. Paragraph 28-29 discloses playing advertisements. Paragraph 77 discloses the media content can be a television show.),
	wherein the media content segment includes or references the good or services (paragraph 118,28-29 discloses the playing of advertisements, wherein such advertisements can promote good or services such as football game. Paragraph 82 discloses advertisement for a movie opening in a theater.),
	wherein making the determination that the user uttered the determined voice command during the presenting of the media content comprises determining that the user uttered the determined voice command during the presenting of the media content segment (paragraph 118).
Claim 6, Gharaat et al discloses wherein the action to facilitate the user purchasing the good or service associated with the media content segment comprises at least one of:
(i)    presenting information about the good or service;
(ii)    prompting the user for input;
(iii)    adding the good or service to an electronic shopping cart; or
(iv)    processing purchase of the good or service. (Fig. 8 shows the process for processing the voice command for purchase of a good or service. Paragraphs117-120 discloses processing of the voice command.) 
Claim 10, Gharaat et al discloses wherein making the determination that the user of the media presentation device uttered the determined voice command during the presenting of the media content (paragraph 118) comprises:
detecting, via a microphone associated with the media presentation device (paragraph 62,118, Fig. 1b, label 195,190, paragraphs 62,52), that the determined voice command was uttered during the presenting of the media content (paragraph 62,118).
Claim 11, Gharaat et al discloses wherein the microphone is in a remote control that is in wireless communication with the media presentation device (Fig. 1, label media device A, Paragraph 52 discloses the media device can be a receiver and a television set. Fig. 1b, label 195, paragraph 62 discloses label 195 can include a microphone and the microphone can be part of the media device or other device such as a remote control, wherein the remote control is the receiver connected wireless to the television set (Fig. 1b, label 195,190).), and 
wherein detecting via the microphone that the determined voice command was uttered during the presenting of the media content comprises (paragraph 118,62):
determining that audio received by the microphone represents utterance of the voice command (paragraph 118).
Claim 12, Gharaat et al discloses presenting, by the media presentation device, information confirming performance of the action. (paragraph 113,114 discloses presenting a message depending on the user’s preference. When the user’s preference is to see or view or hear messages regarding the completion of a task, then the message will be displayed.)
Claim 13, Gharaat et al discloses logging, by the media presentation device, a record of the performed action (paragraph 112 discloses an event log.).
Claim 14, Gharaat et al discloses 
Preamble: A non-transitory computer-readable medium having stored thereon program instructions that, when executed by a processor, cause a media presentation device to perform operations comprising (Fig. 1 as the media presentation device. Paragraphs 143-145,150):
presenting media content (Fig. 1, label 100,110);
determining a voice command associated with the media content (paragraph 118,117);
making a determination that, during the presenting of the media content, a user of the media presentation device uttered the determined voice command ( Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Paragraph 62 discloses the media device (Fig. 1, label 100) receives an audio input from a user.); and
responsive to making the determination, performing an action to facilitate the user purchasing of a good or service associated with the media content (Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Fig. 8, label 808 performs the action of the user request.).
Claim 15, Gharaat et al discloses wherein determining the voice command associated with the media content comprises determining the voice command based on at least one (i) a fingerprint generated from the media content or (ii) a watermark extracted from the media content (paragraph 50,65,66,62,118 discloses generate fingerprint from the media content requested in the voice command.).
Claim 16, Gharaat et al discloses 
Preamble: A media presentation device (Fig. 1) comprising:
a communication interface (paragraph 145,147,148);
a user interface (paragraph 137);
a processing unit (paragraph 143);
non-transitory data storage (paragraph 143,144); and
program instructions stored in the non-transitory data storage and executable by the processing unit to cause the media presentation device to carry out operations including (paragraphs 143,144, Fig. 1b,1a): 
presenting media content (Fig. 1, label 100,110),
determining a voice command associated with the media content, making a determination that, during the presenting of the media content, a user of the media presentation device uttered the determined voice command ( Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Paragraph 62 discloses the media device (Fig. 1, label 100) receives an audio input from a user.), and
responsive to making the determination, performing an action to facilitate the user purchasing of a good or service associated with the media content (Paragraph 118 discloses the command by a user while media is playing. For exampling the command by the user to “buy tickets” while an ad is playing. Fig. 8, label 808 performs the action of the user request.).
Claim 17, Gharaat et al discloses the media presentation device comprises at least one of a television or a set-top box. (Paragraph 52 discloses the media device includes a television.)
Claim 18, Gharaat et al discloses wherein determining the voice command associated with the media content comprises determining the voice command based on at least one (i) a fingerprint generated from the media content or (ii) a watermark extracted from the media content (paragraph 50,65,66,62,118 discloses generate fingerprint from the media content requested in the voice command.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5,19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharaat et al (US Publication No.: 20190037267) in view of Blake et al (US Publication No.: 20190391788).
Claim 3, Gharaat et al discloses receiving a voice command (paragraph 118) via a microphone (paragraph 62), but fails to disclose enabling, by the media presentation device, a listening mode in which the media presentation device listens for utterance of the determined voice command through a microphone during the presenting the media content segment.
enabling, by the media presentation device, a listening mode in which the media presentation device listens for utterance of the determined voice command during the presenting the media content segment. (Paragraph 63 discloses enabling a listening mode to listen for voice commands during the presentation of music or media on the tv shown in Fig. 2. Fig. 2, label 206 as the media presentation device.)
It would be obvious to one skilled in the art before the effective time of the application to modify Gharaat et al to include a listening mode as disclosed by Blake et al so to enable the device to listen to commands while the user is viewing media so the user can multi-task, hence improving the user’s hand-free experience.
Claim 4, Blake et al discloses disabling, by the media presentation device, the listening mode upon completion of the presenting of the media content segment. (paragraph 58 discloses switch to the first operational mode for a subway announcement can include command to switch to audio-only media asset. Given the voice command is received and executed after the subway announcement, the listening mode is disabled in order to produce an audio-only media asset. Paragraph 52 indicates audio-only playback as an audio-only media asset.) 
Claim 5, Blake et al discloses while the listening mode is enabled, presenting, by the media presentation device, a message related to at least one of the voice command or the listening mode. (paragraph 58 discloses while switching to first operational mode, the command can include retrieving and displaying walking directions to a destination. Paragraph 63 discloses the first operation mode include listening mode for commands.)
Claim 19, Gharaat et al discloses receiving a voice command (paragraph 118) via a microphone (paragraph 62), but fails to disclose enabling, by the media presentation device, a listening mode in which the media presentation device listens for utterance of the determined voice command through a microphone during the presenting the media content segment.
enabling, by the media presentation device, a listening mode in which the media presentation device listens for utterance of the determined voice command during the presenting the media content segment. (Paragraph 63 discloses enabling a listening mode to listen for voice commands during the presentation of music or media on the tv shown in Fig. 2. Fig. 2, label 206 as the media presentation device.)
It would be obvious to one skilled in the art before the effective time of the application to modify Gharaat et al to include a listening mode as disclosed by Blake et al so to enable the device to listen to commands while the user is viewing media so the user can multi-task, hence improving the user’s hand-free experience.
Claim 20, Blake et al discloses disabling, by the media presentation device, the listening mode upon completion of the presenting of the media content segment (paragraph 58 discloses switch to the first operational mode for a subway announcement can include command to switch to audio-only media asset. Given the voice command is received and executed after the subway announcement, the listening mode is disabled in order to produce an audio-only media asset. Paragraph 52 indicates audio-only playback as an audio-only media asset.); and while the listening mode is enabled, presenting, by the media presentation device, a message related to at least one of the voice command or the listening mode. (paragraph 58 discloses while switching to first operational mode, the command can include retrieving and displaying walking directions to a destination. Paragraph 63 discloses the first operation mode include listening mode for commands.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10972799. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited claims of this application are broader than the parent, hence anticipates the invention of the parent.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Note: All rejections and/or objections must be overcome prior to placing the case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656